Citation Nr: 1637915	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  15-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from February 1953 to February 1955.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a November 2015 decision, the Board reopened the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus, but denied them on the merits.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court), which in an August 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the November 2015 denial and remanded the case to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 JMR, the parties agreed that a remand was required because "the November 2013 VA examiner's opinion regarding the etiology of Appellant's bilateral hearing loss and tinnitus [was] not supported by an adequate rationale."  Specifically, the parties agreed that the "examiner did not address the pertinent question, which is whether Appellant's current bilateral hearing loss is more likely than not related to the conceded in-service noise exposure."  In the November 2013 VA examination report, under "Etiology," the question posed was "Is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner answered, "No" and provided the following rationale,

His efforts in the military involved working with heavy equipment and weapons fire during basic training which he stated was of greater duration than most military personnel.  His period of service was over 55 years ago.  Records of his military medical status were lost in a fire.  His current hearing status shows a middle ear condition in the [right] ear superimposed on a bilateral mid to high frequency sensorineural impairment that accounting for the normal effects of again, would explain the present degree of his hearing impairment interacting with a [right] ear middle ear medical condition. 

The examiner further reasoned that the Veteran's tinnitus was less likely than not related to service because of the "short duration of this condition compared to his longer standing hearing loss indicates this condition is related to other medical factors, rather than hearing loss."

As required by the Court's Order, the case must be remanded for a clarification opinion from the November 2013 VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the November 2013 VA examiner (or a suitable substitute).  The electronic claims folder and a copy of this remand should be forwarded to the examiner and the examiner should indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current hearing loss began in or is related to active duty service, including due to conceded inservice noise exposure.  

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current tinnitus began in or is related to active duty service, including due to conceded inservice noise exposure.  

Although the Board relied on the November 2013 opinion in its November 2015 denial, this matter was appealed to the United States Court of Appeals for Veterans Claims which found that the November 2013 examination report was inadequate.  The joint motion for remand found that the examiner did not "address the pertinent question, which is whether [the Veteran's] current bilateral hearing loss is more likely than not related to the conceded in-service noise exposure."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale is requested for all opinions.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




